Case 7:19-cr-00744 Document 1 Filed on 03/31/19 in TXSD_ Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

United States District Court

SOUTHERN: DISTRICT OF (TEXAS
McALLEN DIVISION -

 

UNITED STATES OF AMERICA So Oe

7 OM. CRIMINAL COMPLAINT
-Evelio David Ramirez-Ramirez : o

CaseNumber: M-19-0733-M

1AE YOB: 1996
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

 

knowledge and belief. On or about March 30, 2019 __ in ‘Starr : County, in
. the Southern District of -__sTexas

' (Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States —

and/or the Secretary of Homeland Security, not theretofore having consented. toa. reapplication by the defendant for admission into
the United States;

_in violation of Title ” __8 __ United States Code, Section(s) . 1326 (Felony)
I further state that 1 am a(n) Senior Patrol Agent and that this complaint is based on the ,
following facts:

Evelio David Ramirez-Ramirez was encountered by Border Patrol Agents near Rio Grande City, Texas on March 30,2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks, The Defendant claims to
.. have illegally entered the United-States on March 30, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was
formally Deported/Excluded from the United States on February 21, 2017 through Alexandria, Louisiana. Prior to
- Deportation/Exclusion the Defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security.

I declare under penalty of perjury that the statements i in this complaint are true and correct. Executed on March 31, 2019.

 

_ Continued on the attached sheet and made a part of this complaint: Ste [_|ves [x]No
‘Submitted by relfable electronic means, sworn to and attested to , SO
telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: (S/ Kelton Meador -

, Signature of Complainant

"_ Senior Patrol Agent

    

elfen Meado
= A

March 31,2019 (PP! 2 yea: :

 

Juan F. Alanis. _ , U.S. Magistrate Judge
Name and Title of Judicial Officer ;

 

Signature of Judicial Officer
